

116 SRES 251 IS: Recognizing 2019 as the International Year of the Salmon, a framework of collaboration across the Northern Hemisphere to sustain and recover salmon stocks through research, partnerships, and public action. 
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 251IN THE SENATE OF THE UNITED STATESJune 13, 2019Ms. Murkowski (for herself, Ms. Collins, Mr. Sullivan, Mr. King, Mr. Wyden, Mr. Merkley, Mrs. Murray, and Ms. Cantwell) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONRecognizing 2019 as the  International Year of the Salmon, a framework of collaboration across the
			 Northern Hemisphere to sustain and
 recover salmon stocks through research, partnerships, and public action. Whereas salmon are a vital resource, providing communities with cultural and social value, food security, and economic opportunity;Whereas salmon are critically important to marine and aquatic ecosystems and indicators of the health of rivers and oceans that people, fish, and wildlife depend on;Whereas salmon can be vulnerable to impacts from human interference, including development pressures and climate change;Whereas drawing on science, Indigenous knowledge, and the experience of fishers, policy makers, resource managers, and others is essential to conserve salmon;Whereas people from all walks of life can learn about the value of salmon and support salmon conservation; andWhereas salmon migrations span national boundaries, and collaborating and sharing knowledge across borders is critical to sustaining salmon stocks: Now, therefore, be itThat the Senate recognizes 2019 as the International Year of the Salmon, a unique, hemispheric-level collaboration bringing people together in order to ensure that healthy wild salmon populations persist into the future.